Exhibit 10.10

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made by and between INVESTools
Inc., a Delaware corporation (the “Company”), and Lee K. Barba (“Employee”)
effective as of December 6, 2001 (the “Effective Date”).

 

WHEREAS, the Company is desirous of employing Employee in an executive capacity
on the terms and conditions, and for the consideration, hereinafter set forth
for the period provided herein commencing upon the Effective Date, and Employee
is desirous of employment with the Company on such terms and conditions and for
such consideration.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Employee agree as follows:

 


ARTICLE I
EMPLOYMENT AND DUTIES


 


SECTION 1.1                                      THE COMPANY AGREES TO EMPLOY
EMPLOYEE AND EMPLOYEE AGREES TO BE EMPLOYED BY THE COMPANY, SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT, BEGINNING AS OF THE EFFECTIVE DATE AND
CONTINUING FOR THE TERM HEREOF.


 


SECTION 1.2                                      FROM AND AFTER THE EFFECTIVE
DATE, THE COMPANY SHALL EMPLOY EMPLOYEE IN THE POSITION OF EXECUTIVE VICE
PRESIDENT OF THE COMPANY, OR IN SUCH OTHER POSITIONS AS THE PARTIES MUTUALLY MAY
AGREE.


 


SECTION 1.3                                      EMPLOYEE AGREES TO SERVE IN THE
POSITION REFERRED TO IN SECTION 1.2 HEREOF AND TO PERFORM DILIGENTLY AND TO THE
BEST OF HIS ABILITIES THE DUTIES AND SERVICES PERTAINING TO SUCH OFFICE AS SET
FORTH IN THE BYLAWS OF THE COMPANY IN EFFECT ON THE EFFECTIVE DATE, AS WELL AS
SUCH ADDITIONAL DUTIES AND SERVICES APPROPRIATE TO SUCH OFFICE AS THE BOARD OF
DIRECTORS OF THE COMPANY (THE “BOARD OF DIRECTORS”) MAY REASONABLY ASSIGN TO
EMPLOYEE FROM TIME TO TIME.


 


SECTION 1.4                                      EMPLOYEE AGREES, DURING THE
PERIOD OF HIS EMPLOYMENT BY THE COMPANY, TO DEVOTE HIS FULL BUSINESS TIME,
ENERGY AND BEST EFFORTS TO THE BUSINESS AND AFFAIRS OF THE COMPANY AND ITS
AFFILIATES AND NOT TO ENGAGE, DIRECTLY OR INDIRECTLY, IN ANY OTHER BUSINESS OR
BUSINESSES, WHETHER OR NOT SIMILAR TO THAT OF THE COMPANY, EXCEPT WITH THE PRIOR
WRITTEN CONSENT OF THE BOARD OF DIRECTORS. THE FOREGOING NOTWITHSTANDING, THE
PARTIES RECOGNIZE AND AGREE THAT EMPLOYEE MAY ENGAGE IN PASSIVE PERSONAL
INVESTMENTS AND CHARITABLE OR PUBLIC SERVICE ACTIVITIES AND SERVE ON THE BOARD
OF DIRECTORS OF CORPORATIONS TO THE EXTENT THAT SUCH ACTIVITIES DO NOT CONFLICT
WITH THE BUSINESS AND AFFAIRS OF THE COMPANY OR INTERFERE WITH EMPLOYEE’S
PERFORMANCE OF HIS DUTIES AND OBLIGATIONS HEREUNDER.


 


ARTICLE II
TERM AND TERMINATION OF EMPLOYMENT


 


SECTION 2.1                                      UNLESS SOONER TERMINATED
PURSUANT TO OTHER PROVISIONS HEREOF, THE COMPANY AGREES TO EMPLOY EMPLOYEE FOR A
THREE-YEAR PERIOD BEGINNING ON THE EFFECTIVE DATE,


 

--------------------------------------------------------------------------------



 


AND THEREAFTER AUTOMATICALLY EXTEND THE TERM OF THIS AGREEMENT FOR SUCCESSIVE
ONE-YEAR PERIODS UNLESS AND UNTIL SUCH TIME AS EITHER PARTY SHALL GIVE WRITTEN
NOTICE TO THE OTHER AT LEAST 15 DAYS PRIOR TO THE EXPIRATION OF THE THEN CURRENT
TERM THAT NO SUCH AUTOMATIC EXTENSION SHALL OCCUR, IN WHICH EVENT EMPLOYEE’S
EMPLOYMENT SHALL TERMINATE ON THE EXPIRATION OF THE THEN CURRENT TERM.


 


SECTION 2.2                                      NOTWITHSTANDING THE PROVISIONS
OF SECTION 2.1 HEREOF, THE COMPANY SHALL HAVE THE RIGHT TO TERMINATE EMPLOYEE’S
EMPLOYMENT UNDER THIS AGREEMENT AT ANY TIME IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS:


 


(A)          UPON EMPLOYEE’S DEATH;


 


(B)         UPON EMPLOYEE’S BECOMING INCAPACITATED OR DISABLED BY ACCIDENT,
SICKNESS OR OTHER CIRCUMSTANCE WHICH IMPAIRMENT (DESPITE REASONABLE
ACCOMMODATION) RENDERS HIM MENTALLY OR PHYSICALLY INCAPABLE OF PERFORMING THE
DUTIES AND SERVICES REQUIRED OF HIM HEREUNDER FOR A PERIOD OF AT LEAST 120
CONSECUTIVE DAYS OR FOR A PERIOD OF 180 BUSINESS DAYS DURING ANY 12-MONTH
PERIOD;


 


(C)          FOR CAUSE, WHICH FOR PURPOSES OF THIS AGREEMENT SHALL MEAN EACH OF
THE FOLLOWING:


 

(I)                  A MATERIAL ACT OR MATERIAL ACTS OF DISHONESTY OR DISLOYALTY
BY EMPLOYEE ADVERSELY AFFECTING THE COMPANY;

 

(II)               EMPLOYEE’S BREACH OF ANY OF HIS OBLIGATIONS OF THIS
AGREEMENT;

 

(III)            EMPLOYEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN
PERFORMANCE OF THE DUTIES AND SERVICES REQUIRED OF HIM PURSUANT TO THIS
AGREEMENT; OR

 

(IV)           EMPLOYEE’S CONVICTION OF A FELONY, OR EMPLOYEE’S CONVICTION OF A
MISDEMEANOR INVOLVING MORAL TURPITUDE.

 


(D)         BY “CONSTRUCTIVE TERMINATION,” WHICH FOR PURPOSES OF THIS AGREEMENT
SHALL MEAN EACH OF THE FOLLOWING:


 

(I)                  A MATERIAL DIMINUTION OF EMPLOYEE’S RESPONSIBILITIES,
INCLUDING, WITHOUT LIMITATION, TITLE AND REPORTING RELATIONSHIP;

 

(II)               RELOCATION OF ANY NEW YORK, NEW YORK OFFICE OF THE COMPANY
WITHOUT THE CONSENT OF EMPLOYEE; OR

 

(III)            A MATERIAL REDUCTION IN EMPLOYEE’S COMPENSATION AND BENEFITS
RECEIVED HEREUNDER.

 


(E)          IN THE SOLE DISCRETION OF THE BOARD OF DIRECTORS WITHOUT CAUSE;
PROVIDED, HOWEVER, IN SUCH CASE THE COMPANY SHALL GIVE 15 DAYS PRIOR WRITTEN
NOTICE TO EMPLOYEE OF ITS INTENTION TO TERMINATE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY AND SHALL CONTINUE TO PROVIDE COMPENSATION TO EMPLOYEE IN ACCORDANCE
WITH THE TERMS SET FORTH IN SECTION 4.1(E) HEREOF.


 


SECTION 2.3                                      EMPLOYEE SHALL HAVE THE RIGHT
TO TERMINATE HIS EMPLOYMENT UNDER THIS


 

--------------------------------------------------------------------------------



 


AGREEMENT AT ANY TIME IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:


 


(A)          A BREACH BY THE COMPANY OF ANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT WHICH, IF CORRECTABLE, REMAINS UNCORRECTED FOR 30 DAYS FOLLOWING
WRITTEN NOTICE SPECIFYING SUCH BREACH GIVEN BY EMPLOYEE TO THE COMPANY; OR


 


(B)         IN THE SOLE DISCRETION OF EMPLOYEE, PROVIDED, HOWEVER, IN SUCH CASE
EMPLOYEE SHALL GIVE 15 DAYS PRIOR WRITTEN NOTICE TO THE COMPANY OF HIS INTENTION
TO TERMINATE HIS EMPLOYMENT WITH THE COMPANY.


 


SECTION 2.4                                      IF THE COMPANY DESIRES TO
TERMINATE EMPLOYEE’S EMPLOYMENT HEREUNDER AS PROVIDED IN SECTION 2.2 HEREOF OR
EMPLOYEE DESIRES TO TERMINATE EMPLOYEE’S EMPLOYMENT HEREUNDER AS PROVIDED IN
SECTION 2.3 HEREOF, IT OR HE SHALL DO SO BY GIVING WRITTEN NOTICE TO THE OTHER
PARTY THAT IT OR HE HAS ELECTED TO TERMINATE EMPLOYEE’S EMPLOYMENT HEREUNDER AND
STATING THE EFFECTIVE DATE AND REASON, IF ANY, FOR SUCH TERMINATION. IN THE
EVENT OF SUCH TERMINATION, THE PROVISIONS OF ARTICLES IV THROUGH IX HEREOF SHALL
CONTINUE TO APPLY IN ACCORDANCE WITH THEIR TERMS. ANY QUESTION AS TO WHETHER AND
WHEN THERE HAS BEEN A TERMINATION OF EMPLOYEE’S EMPLOYMENT, AND THE CAUSE OF
SUCH TERMINATION, SHALL BE DETERMINED BY THE BOARD OF DIRECTORS IN ITS SOLE
DISCRETION.


 


ARTICLE III
COMPENSATION AND BENEFITS


 


SECTION 3.1                                      COMPENSATION.  DURING THE TERM
OF THIS AGREEMENT, THE COMPANY SHALL PROVIDE COMPENSATION TO EMPLOYEE IN THE
FOLLOWING FORMS:


 


(A)          BASE SALARY.  EMPLOYEE SHALL RECEIVE AN ANNUAL BASE SALARY OF
$350,000, WHICH AMOUNT SHALL BE SUBJECT TO ANNUAL REVIEW BY THE BOARD OF
DIRECTORS AND/OR THE COMPENSATION COMMITTEE OF THE COMPANY FOR POSSIBLE
INCREASES.


 


(B)         BONUS.


 

(I)                  EMPLOYEE SHALL PARTICIPATE IN, AND RECEIVE AN ANNUAL BONUS
PURSUANT TO, THE COMPANY’S EXECUTIVE COMMITTEE ANNUAL BONUS PLAN.

 

(II)               EMPLOYEE SHALL PARTICIPATE IN, AND RECEIVE AN ANNUAL BONUS
PURSUANT TO, THE COMPANY’S MANAGEMENT INCENTIVE BONUS PLAN.

 


(C)          STOCK OPTIONS.


 

(I)                  UPON APPROVAL OF THE COMPANY’S BOARD OF DIRECTORS, EMPLOYEE
WILL BE GRANTED OPTIONS TO PURCHASE AN AGGREGATE OF 1,200,000 SHARES OF THE
COMPANY’S COMMON STOCK AT AN EXERCISE PRICE EQUAL TO THE PER SHARE FAIR MARKET
VALUE (AS HEREINAFTER DEFINED) ON THE DATE OF GRANT.  THE OPTIONS WILL BE
GRANTED PURSUANT TO A STOCK OPTION AGREEMENT(S) TO BE EXECUTED BY EMPLOYEE AND
THE COMPANY AS OF THE DATE HEREOF, WHICH STOCK OPTION AGREEMENT(S) WILL PROVIDE,
AMONG OTHER THINGS, THAT (A) NOT MORE THAN $100,000 WORTH OF THE OPTIONS GRANTED
TO EMPLOYEE (VALUED AT FAIR MARKET VALUE ON THE DATE OF GRANT) FIRST EXERCISABLE
IN ANY CALENDAR YEAR WILL

 

--------------------------------------------------------------------------------


 

BE TREATED AS INCENTIVE STOCK OPTIONS AND THE EXCESS, IF ANY, WILL BE TREATED AS
NON-QUALIFIED OPTIONS AND (B) THE OPTIONS WILL VEST IN FOUR EQUAL ANNUAL
INSTALLMENTS BEGINNING ONE YEAR FROM THE DATE OF THIS AGREEMENT; PROVIDED,
HOWEVER, THAT ALL OPTIONS GRANTED TO EMPLOYEE HEREUNDER SHALL VEST IMMEDIATELY
UPON A CHANGE OF CONTROL (AS HEREINAFTER DEFINED).

 

“Fair Market Value” means (i) if the Company’s common stock is not listed or
admitted to trade on a national securities exchange and if bid and ask prices
for the common stock are not furnished through NASDAQ or a similar organization,
the value established by the Compensation Committee of the Board of Directors
(the “Compensation Committee”), in its sole discretion; (ii) if the Company’s
common stock is listed or admitted to trade on a national securities exchange or
a national market system, the closing price of the common stock, as published in
the Wall Street Journal, so listed or admitted to trade on such day or, if there
is no trading of the common stock on such date, then the closing price of the
common stock on the next preceding date on which there was trading in such
shares; or (iii) if the common stock is not listed or admitted to trade on a
national securities exchange or a national market system, the mean between the
bid and asked price for the common stock on such date, as furnished by the
National Association of Securities Dealers, Inc. through NASDAQ or a similar
organization if NASDAQ is no longer reporting such information.

 

(II)               IN ADDITION, EMPLOYEE SHALL BE ELIGIBLE TO RECEIVE FUTURE
STOCK OPTION GRANTS, AS DETERMINED BY THE COMPENSATION COMMITTEE.

 


SECTION 3.2                                      BENEFITS.  DURING THE TERM OF
THIS AGREEMENT, EMPLOYEE SHALL BE AFFORDED THE FOLLOWING BENEFITS AS INCIDENCES
OF HIS EMPLOYMENT:


 


(A)          BUSINESS AND ENTERTAINMENT EXPENSES.  SUBJECT TO THE COMPANY’S
STANDARD POLICIES AND PROCEDURES WITH RESPECT TO EXPENSE REIMBURSEMENT AS
APPLIED TO ITS EXECUTIVE EMPLOYEES GENERALLY, THE COMPANY WILL REIMBURSE
EMPLOYEE FOR, OR PAY ON BEHALF OF EMPLOYEE, REASONABLE AND APPROPRIATE EXPENSES
INCURRED BY EMPLOYEE FOR BUSINESS RELATED PURPOSES, INCLUDING DUES AND FEES TO
APPROVED INDUSTRY AND PROFESSIONAL ORGANIZATIONS, AND REASONABLE COSTS OF
ENTERTAINMENT INCURRED IN CONNECTION WITH BUSINESS DEVELOPMENT.


 


(B)         CLUB MEMBERSHIP.  THE COMPANY SHALL REIMBURSE EMPLOYEE FOR
MEMBERSHIP DUES AT SOCIAL OR COUNTRY CLUBS DESIGNATED BY EMPLOYEE AS MUTUALLY
AGREED BY THE COMPANY AND EMPLOYEE.


 


(C)          OTHER.  EMPLOYEE AND, TO THE EXTENT APPLICABLE, EMPLOYEE’S FAMILY,
DEPENDENTS AND BENEFICIARIES, SHALL BE ALLOWED TO PARTICIPATE IN ALL BENEFITS,
PLANS AND PROGRAMS, INCLUDING IMPROVEMENTS OR MODIFICATIONS OF THE SAME, WHICH
ARE NOW, OR MAY HEREAFTER BE, AVAILABLE TO EXECUTIVE EMPLOYEES OF THE COMPANY
GENERALLY. SUCH BENEFITS, PLANS AND PROGRAMS MAY INCLUDE, WITHOUT LIMITATION, A
PROFIT SHARING PLAN, A THRIFT PLAN, A HEALTH INSURANCE OR HEALTH CARE PLAN, LIFE
INSURANCE, DISABILITY INSURANCE OR A PENSION PLAN. THE COMPANY SHALL NOT,
HOWEVER, BY REASON OF THIS PARAGRAPH BE OBLIGATED TO INSTITUTE, MAINTAIN, OR
REFRAIN FROM CHANGING, AMENDING OR DISCONTINUING,


 

--------------------------------------------------------------------------------



 


ANY SUCH BENEFIT PLAN OR PROGRAM, SO LONG AS SUCH CHANGES ARE SIMILARLY
APPLICABLE TO EXECUTIVE EMPLOYEES OF THE COMPANY GENERALLY.


 


SECTION 3.3                                      PAYROLL.  EMPLOYEE SHALL
RECEIVE ALL COMPENSATION PURSUANT TO THIS AGREEMENT IN ACCORDANCE WITH THE
COMPANY’S HOUSTON, TEXAS CUSTOMARY PAYROLL PRACTICES WITH RESPECT TO TIME AND
MANNER OF PAYMENT.


 


ARTICLE IV
EFFECT OF TERMINATION ON COMPENSATION


 


SECTION 4.1                                      BY THE COMPANY.


 


(A)          TERMINATION UPON DEATH.  IN THE EVENT OF EMPLOYEE’S DEATH DURING
THE TERM OF THIS AGREEMENT, THIS AGREEMENT WILL TERMINATE UPON THE FIRST DAY OF
THE MONTH FOLLOWING THE EMPLOYEE’S DATE OF DEATH, AND ALL OF EMPLOYEE’S RIGHTS
AND BENEFITS PROVIDED FOR IN THIS AGREEMENT WILL TERMINATE AS OF SUCH DATE;
PROVIDED, HOWEVER, THAT EMPLOYEE’S ESTATE WILL BE PAID EMPLOYEE’S ANNUAL SALARY
AND PRO RATA BONUS THROUGH THE DATE OF DEATH FOR A PERIOD OF SIX MONTHS AFTER
SUCH DEATH OCCURS AND, PROVIDED, FURTHER, ALL STOCK OPTIONS REFERENCED IN
SECTION 3.1(C) SHALL VEST ON EMPLOYEE’S DEATH, AND EMPLOYEE’S ESTATE MAY
EXERCISE SUCH OPTIONS FOR A PERIOD OF ONE YEAR FROM THE DATE OF TERMINATION.


 


(B)         TERMINATION UPON DISABILITY.  IF EMPLOYEE’S EMPLOYMENT HEREUNDER IS
TERMINATED BY THE COMPANY PURSUANT TO SECTION 2.2(B) HEREOF PRIOR TO THE
EXPIRATION OF THE THEN CURRENT TERM, ALL OF EMPLOYEE’S RIGHTS AND BENEFITS
PROVIDED FOR IN THIS AGREEMENT WILL TERMINATE AS OF SUCH DATE; PROVIDED,
HOWEVER, THAT EMPLOYEE WILL BE PAID EMPLOYEE’S ANNUAL SALARY AND PRO RATA BONUS
THROUGH THE DATE OF TERMINATION FOR A PERIOD OF SIX MONTHS AFTER SUCH
TERMINATION OCCURS AND, PROVIDED, FURTHER, ALL STOCK OPTIONS REFERENCED IN
SECTION 3.1(C) SHALL VEST EFFECTIVE AS OF THE TERMINATION DATE, AND EMPLOYEE MAY
EXERCISE SUCH OPTIONS FOR A PERIOD OF ONE YEAR FROM THE DATE OF TERMINATION.


 


(C)          TERMINATION FOR CAUSE.  EMPLOYER SHALL BE ENTITLED TO TERMINATE
EMPLOYEE’S EMPLOYMENT AT ANY TIME FOR CAUSE, AS DEFINED BY SECTION 2.2(C). IN
THE EVENT OF TERMINATION FOR CAUSE, ALL OF EMPLOYEE’S RIGHTS AND BENEFITS
PROVIDED FOR IN THIS AGREEMENT SHALL TERMINATE, EXCEPT AS TO ANY ACCRUED AND
UNPAID BASE SALARY PROVIDED FOR IN SECTION 3.1(A).


 


(D)         TERMINATION AFTER CHANGE OF CONTROL.  IF, WITHIN 24 MONTHS FOLLOWING
A CHANGE OF CONTROL (AS HEREINAFTER DEFINED), THE COMPANY OR ITS SUCCESSOR
TERMINATES EMPLOYEE’S EMPLOYMENT WITHOUT CAUSE OR BY CONSTRUCTIVE TERMINATION,
EMPLOYEE SHALL RECEIVE $637,500 PER YEAR FOR A PERIOD OF TWO YEARS.  ALL
UNVESTED STOCK OPTIONS REFERENCED IN SECTION 3.1(C) SHALL VEST EFFECTIVE AS OF
THE DATE OF TERMINATION AND EMPLOYEE MAY EXERCISE SUCH OPTIONS FOR A PERIOD OF
90 DAYS FROM THE DATE OF TERMINATION. EMPLOYEE SHALL RECEIVE HIS ACCRUED AND
UNPAID SALARY AND ANY ACCRUED AND UNPAID PRO RATA BONUS THROUGH THE DATE OF
TERMINATION, AND EMPLOYEE WILL CONTINUE TO PARTICIPATE IN ANY


 

--------------------------------------------------------------------------------



 


BENEFITS REFERENCED IN SECTION 3.2(C) FOR A PERIOD OF TWO YEARS FROM THE DATE OF
TERMINATION; PROVIDED, HOWEVER, TO THE EXTENT THAT ANY BENEFIT UNDER
SECTION 3.2(C) CANNOT BE CONTINUED DURING A PERIOD WHEN EMPLOYEE IS NOT AN
EMPLOYEE OF THE COMPANY, THE COMPANY SHALL PAY EMPLOYEE AN AMOUNT IN CASH EQUAL
TO THE ECONOMIC VALUE OF SUCH BENEFIT, SUCH VALUE TO BE DETERMINED AS OF THE
TIME OF TERMINATION.

 

In the event that Employee is deemed to have received an excess parachute
payment (as such term is defined in Section 280G(b) of the Internal Revenue Code
of 1986, as amended (the “Code”)) which is subject to excise taxes (“Excise
Taxes”) imposed by Section 4999 of the Code with respect to compensation paid to
Employee pursuant to this Agreement, the Company shall make a Bonus Payment (as
defined below) to Employee when Employee receives any excess parachute
payments.  “Bonus Payment” means a cash payment equal to the sum of (i) all
Excise Taxes payable by Employee plus (ii) any additional Excise Tax or federal
or state income taxes imposed with respect to the Bonus Payment.

 

“Change of Control” means the happening of any of the following events:

 

(I)                  THE ACQUISITION BY ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN
THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”)) (A “PERSON”), OF BENEFICIAL OWNERSHIP
(WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF 50% OR
MORE OF EITHER (A) THE THEN OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY OR
(B) THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE
COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS; PROVIDED,
HOWEVER, THAT THE FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE OF
CONTROL UNDER THIS SUBSECTION (I): (X) ANY ACQUISITION DIRECTLY FROM THE COMPANY
(EXCLUDING AN ACQUISITION BY VIRTUE OF THE EXERCISE OF A CONVERSION PRIVILEGE),
(Y) ANY ACQUISITION BY THE COMPANY, OR (Z) ANY ACQUISITION BY ANY EMPLOYEE
BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY
CORPORATION CONTROLLED BY THE COMPANY; OR

 

(II)               INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE HEREOF, CONSTITUTE
THE BOARD OF DIRECTORS (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT ANY
INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE EFFECTIVE DATE HEREOF WHOSE
ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED
BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT
BOARD SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE
INCUMBENT BOARD, BUT EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE
INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF EITHER AN ACTUAL OR
THREATENED ELECTION CONTEST (AS SUCH TERMS ARE USED IN RULE 14A-11 OF
REGULATION 14A PROMULGATED UNDER THE EXCHANGE ACT) OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD; OR

 

(III)            APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR THE SALE OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY

 

--------------------------------------------------------------------------------


 

ALL OF THE ASSETS OF THE COMPANY.

 


(E)          OTHER EVENTS UPON TERMINATION.  IF EMPLOYEE’S EMPLOYMENT HEREUNDER
SHALL BE TERMINATED BY THE COMPANY WITHOUT CAUSE OR BY CONSTRUCTIVE TERMINATION
OTHER THAN WITHIN 24 MONTHS FOLLOWING A CHANGE OF CONTROL, EMPLOYEE SHALL
RECEIVE IN ACCORDANCE WITH THE COMPANY’S THEN CURRENT PAYROLL PRACTICES AN
AMOUNT EQUAL TO THE SUM OF (I) EMPLOYEE’S ANNUAL BASE SALARY FOR THE YEAR IN
WHICH SUCH TERMINATION OCCURS AND (II) THE GREATER OF (A) THE TARGET BONUSES FOR
EACH OF THE FOUR QUARTERS IN THE YEAR IN WHICH SUCH TERMINATION OCCURS AND
(B) THE ACTUAL BONUS EARNED BY EMPLOYEE FOR THE FOUR FISCAL QUARTERS IMMEDIATELY
PRECEDING SUCH TERMINATION, PAYABLE FOR A PERIOD OF TIME EQUAL TO THE LONGER OF
(I) TWO YEARS AND (II) THE PERIOD OF TIME REMAINING UNDER THE THEN CURRENT TERM
OF THIS AGREEMENT (SUCH LONGER PERIOD, THE “SEVERANCE PERIOD”). EMPLOYEE SHALL
RECEIVE HIS ACCRUED AND UNPAID SALARY AND ANY ACCRUED AND UNPAID PRO RATA BONUS
THROUGH THE DATE OF TERMINATION, AND EMPLOYEE WILL CONTINUE TO PARTICIPATE IN
ANY BENEFITS REFERENCED IN SECTION 3.2(C) FOR THE SEVERANCE PERIOD; PROVIDED,
HOWEVER, TO THE EXTENT THAT ANY BENEFIT UNDER SECTION 3.2(C) CANNOT BE CONTINUED
DURING A PERIOD WHEN EMPLOYEE IS NOT AN EMPLOYEE OF THE COMPANY, THE COMPANY
SHALL PAY EMPLOYEE AN AMOUNT IN CASH EQUAL TO THE ECONOMIC VALUE OF SUCH
BENEFIT, SUCH VALUE TO BE DETERMINED AS OF THE TIME OF TERMINATION. IN ADDITION,
ALL STOCK OPTIONS REFERENCED IN SECTION 3.1(C) SHALL VEST EFFECTIVE AS OF THE
DATE OF TERMINATION, AND EMPLOYEE MAY EXERCISE SUCH OPTIONS FOR A PERIOD OF
THREE MONTHS FROM THE DATE OF TERMINATION.


 


SECTION 4.2                                      SECTION 4.2  BY EMPLOYEE.


 


(A)          BREACH OF AGREEMENT BY COMPANY.  IF EMPLOYEE’S EMPLOYMENT HEREUNDER
SHALL BE TERMINATED BY EMPLOYEE PURSUANT TO THE PROVISIONS SET FORTH IN
SECTION 2.3(A) HEREOF PRIOR TO THE EXPIRATION OF THE THEN CURRENT TERM OF THIS
AGREEMENT, EMPLOYEE SHALL RECEIVE IN ACCORDANCE WITH THE COMPANY’S THEN CURRENT
PAYROLL PRACTICES AN AMOUNT EQUAL TO THE SUM OF (I) EMPLOYEE’S ANNUAL BASE
SALARY FOR THE YEAR IN WHICH SUCH TERMINATION OCCURS AND (II) THE GREATER OF
(A) THE TARGET BONUSES FOR EACH OF THE FOUR QUARTERS IN THE YEAR IN WHICH SUCH
TERMINATION OCCURS AND (B) THE ACTUAL BONUS EARNED BY EMPLOYEE FOR THE FOUR
FISCAL QUARTERS IMMEDIATELY PRECEDING SUCH TERMINATION, PAYABLE FOR A PERIOD OF
TIME EQUAL TO THE LONGER OF (I) TWO YEARS AND (II) THE PERIOD OF TIME REMAINING
UNDER THE THEN CURRENT TERM OF THIS AGREEMENT. EMPLOYEE SHALL RECEIVE HIS
ACCRUED AND UNPAID SALARY AND ANY ACCRUED AND UNPAID PRO RATA BONUS THROUGH THE
DATE OF TERMINATION, AND EMPLOYEE WILL CONTINUE TO PARTICIPATE IN ANY BENEFITS
REFERENCED IN SECTION 3.2(C) FOR THE SEVERANCE PERIOD; PROVIDED, HOWEVER, TO THE
EXTENT THAT ANY BENEFIT UNDER SECTION 3.2(C) CANNOT BE CONTINUED DURING A PERIOD
WHEN EMPLOYEE IS NOT AN EMPLOYEE OF THE COMPANY, THE COMPANY SHALL PAY EMPLOYEE
AN AMOUNT IN CASH EQUAL TO THE ECONOMIC VALUE OF SUCH BENEFIT, SUCH VALUE TO BE
DETERMINED AS OF THE TIME OF TERMINATION. IN ADDITION, ALL STOCK OPTIONS
REFERENCED IN SECTION 3.1(C) SHALL VEST EFFECTIVE AS OF THE DATE OF TERMINATION,
AND EMPLOYEE MAY EXERCISE SUCH OPTIONS FOR A PERIOD OF THREE MONTHS FROM THE
DATE OF TERMINATION.


 


(B)         VOLUNTARY RESIGNATION.  IF EMPLOYEE’S EMPLOYMENT HEREUNDER SHALL BE
TERMINATED BY


 

--------------------------------------------------------------------------------



 


EMPLOYEE PURSUANT TO THE PROVISIONS SET FORTH IN SECTION 2.3(B) HEREOF PRIOR TO
THE EXPIRATION OF THE THEN CURRENT TERM, THEN, UPON SUCH TERMINATION, SUBJECT TO
COBRA, ALL COMPENSATION AND ALL BENEFITS TO EMPLOYEE HEREUNDER SHALL TERMINATE
CONTEMPORANEOUSLY WITH THE TERMINATION OF SUCH EMPLOYMENT; PROVIDED, HOWEVER,
EMPLOYEE SHALL NOT RECEIVE A BONUS FOR THE YEAR DURING WHICH EMPLOYEE’S
EMPLOYMENT TERMINATED OR ANY SUBSEQUENT YEAR.


 


ARTICLE V
CONFIDENTIAL INFORMATION


 


SECTION 5.1                                      COMPANY INFORMATION.  EMPLOYEE
ACKNOWLEDGES THAT THE COMPANY’S BUSINESS IS HIGHLY COMPETITIVE AND THAT THE
COMPANY’S BOOKS, RECORDS AND DOCUMENTS, TECHNICAL INFORMATION CONCERNING ITS
PRODUCTS, EQUIPMENT, SERVICES AND PROCESSES, PROCUREMENT PROCEDURES AND PRICING
TECHNIQUES AND THE NAMES OF AND OTHER INFORMATION (E.G., CREDIT AND FINANCIAL
DATA) CONCERNING THE COMPANY’S CUSTOMERS AND BUSINESS ASSOCIATES ALL COMPRISE
CONFIDENTIAL BUSINESS INFORMATION AND TRADE SECRETS OF THE COMPANY
(COLLECTIVELY, “CONFIDENTIAL INFORMATION”) WHICH ARE VALUABLE, SPECIAL, AND
UNIQUE ASSETS OF THE COMPANY WHICH THE COMPANY USES IN ITS BUSINESS TO OBTAIN A
COMPETITIVE ADVANTAGE OVER THE COMPANY’S COMPETITORS WHICH DO NOT KNOW OR USE
THIS INFORMATION. EMPLOYEE FURTHER ACKNOWLEDGES THAT PROTECTION OF THE
CONFIDENTIAL INFORMATION AGAINST UNAUTHORIZED DISCLOSURE AND USE IS OF CRITICAL
IMPORTANCE TO THE COMPANY IN MAINTAINING ITS COMPETITIVE POSITION. ACCORDINGLY,
EMPLOYEE HEREBY AGREES THAT HE WILL NOT, AT ANY TIME DURING OR AFTER HIS
EMPLOYMENT BY THE COMPANY, MAKE ANY UNAUTHORIZED DISCLOSURE OF ANY CONFIDENTIAL
INFORMATION OR MAKE ANY USE THEREOF, EXCEPT FOR THE BENEFIT OF, AND ON BEHALF
OF, THE COMPANY. FOR THE PURPOSES OF THIS ARTICLE 5, THE TERM “COMPANY” SHALL
ALSO INCLUDE AFFILIATES OF THE COMPANY.


 


SECTION 5.2                                      THIRD PARTY INFORMATION. 
EMPLOYEE ACKNOWLEDGES THAT, AS A RESULT OF HIS EMPLOYMENT BY THE COMPANY, HE MAY
FROM TIME TO TIME HAVE ACCESS TO, OR KNOWLEDGE OF, CONFIDENTIAL BUSINESS
INFORMATION OR TRADE SECRETS OF THIRD PARTIES, SUCH AS CUSTOMERS, SUPPLIERS,
PARTNERS, JOINT VENTURERS, AND THE LIKE, OF THE COMPANY. EMPLOYEE AGREES TO
PRESERVE AND PROTECT THE CONFIDENTIALITY OF SUCH THIRD-PARTY CONFIDENTIAL
INFORMATION AND TRADE SECRETS TO THE SAME EXTENT, AND ON THE SAME BASIS, AS THE
CONFIDENTIAL INFORMATION.


 


SECTION 5.3                                      RETURN OF DOCUMENTS.  ALL
WRITTEN MATERIALS, RECORDS AND OTHER DOCUMENTS MADE BY, OR COMING INTO THE
POSSESSION OF, EMPLOYEE DURING THE PERIOD OF HIS EMPLOYMENT BY THE COMPANY WHICH
CONTAIN OR DISCLOSE THE CONFIDENTIAL INFORMATION SHALL BE AND REMAIN THE
PROPERTY OF THE COMPANY. UPON REQUEST, AND IN ANY EVENT UPON TERMINATION OF
EMPLOYEE’S EMPLOYMENT BY THE COMPANY, FOR ANY REASON, HE PROMPTLY SHALL DELIVER
THE SAME, AND ALL COPIES, DERIVATIVES AND EXTRACTS THEREOF, TO THE COMPANY.


 


ARTICLE VI
INVENTIONS, DISCOVERIES AND COPYRIGHTS


 


SECTION 6.1                                      INVENTIONS AND DISCOVERIES. 
EMPLOYEE AGREES PROMPTLY AND FREELY TO DISCLOSE TO THE COMPANY, IN WRITING, ANY
AND ALL IDEAS, CONCEPTIONS, INVENTIONS, IMPROVEMENTS, AND DISCOVERIES, WHETHER
PATENTABLE OR NOT, WHICH ARE CONCEIVED OR MADE BY EMPLOYEE, SOLELY OR


 

--------------------------------------------------------------------------------



 


JOINTLY WITH ANOTHER, DURING THE PERIOD OF HIS EMPLOYMENT BY THE COMPANY AND
WHICH ARE RELATED TO THE BUSINESS OR ACTIVITIES OF THE COMPANY. EMPLOYEE AGREES
TO ASSIGN AND HEREBY DOES ASSIGN TO THE COMPANY ALL HIS INTEREST IN SUCH IDEAS,
CONCEPTIONS, INVENTIONS, IMPROVEMENTS, AND DISCOVERIES. EMPLOYEE AGREES THAT,
WHENEVER REQUESTED TO DO SO BY THE COMPANY, HE SHALL ASSIST IN THE PREPARATION
OF ANY DOCUMENT THAT THE COMPANY SHALL DEEM NECESSARY AND SHALL EXECUTE ANY AND
ALL APPLICATIONS, ASSIGNMENTS OR OTHER INSTRUMENTS THAT THE COMPANY SHALL DEEM
NECESSARY, IN ITS SOLE DISCRETION, TO APPLY FOR AND OBTAIN PROTECTION, INCLUDING
PATENT PROTECTION, FOR SUCH IDEAS, CONCEPTIONS, INVENTIONS, IMPROVEMENTS AND
DISCOVERIES IN ALL COUNTRIES OF THE WORLD. THE OBLIGATIONS IN THE PRECEDING
SENTENCE SHALL CONTINUE BEYOND THE TERMINATION OF EMPLOYEE’S EMPLOYMENT
REGARDLESS OF THE REASON FOR SUCH TERMINATION.


 


SECTION 6.2                                      COPYRIGHTS.  IF DURING
EMPLOYEE’S EMPLOYMENT BY THE COMPANY, EMPLOYEE CREATES ANY ORIGINAL WORK OF
AUTHORSHIP (EACH, A “WORK”) FIXED IN ANY TANGIBLE MEDIUM OF EXPRESSION WHICH IS
THE SUBJECT MATTER OF COPYRIGHT (E.G., WRITTEN PRESENTATIONS, COMPUTER PROGRAMS,
VIDEOTAPES, DRAWINGS, MAPS, MODELS, MANUALS OR BROCHURES) RELATING TO THE
COMPANY’S BUSINESS, PRODUCTS, OR SERVICES, WHETHER A WORK IS CREATED SOLELY BY
EMPLOYEE OR JOINTLY WITH OTHERS, THE COMPANY SHALL BE DEEMED THE AUTHOR OF A
WORK IF THE WORK IS PREPARED BY EMPLOYEE IN THE SCOPE OF HIS EMPLOYMENT; OR, IF
THE WORK IS NOT PREPARED BY EMPLOYEE WITHIN THE SCOPE OF HIS EMPLOYMENT BUT IS
SPECIALLY ORDERED BY THE COMPANY AS A CONTRIBUTION TO A COLLECTIVE WORK, AS A
PART OF A MOTION PICTURE OR OTHER AUDIOVISUAL WORK, AS A TRANSLATION, AS A
SUPPLEMENTARY WORK, AS A COMPILATION OR AS AN INSTRUCTIONAL TEXT, THEN THE WORK
SHALL BE CONSIDERED TO BE A WORK MADE FOR HIRE AND THE COMPANY SHALL BE THE
AUTHOR OF THE WORK. IN THE EVENT A WORK IS NOT PREPARED BY EMPLOYEE WITHIN THE
SCOPE OF HIS EMPLOYMENT OR IS NOT A WORK SPECIALLY ORDERED AND DEEMED TO BE A
WORK MADE FOR HIRE, THEN EMPLOYEE HEREBY AGREES TO ASSIGN, AND BY THESE
PRESENTS, DOES ASSIGN, TO THE COMPANY ALL OF EMPLOYEE’S WORLDWIDE RIGHT, TITLE
AND INTEREST IN AND TO SUCH WORK AND ALL RIGHTS OF COPYRIGHT THEREIN. BOTH
DURING THE PERIOD OF EMPLOYEE’S EMPLOYMENT BY THE COMPANY AND THEREAFTER,
EMPLOYEE AGREES TO ASSIST THE COMPANY AND ITS NOMINEE, AT ANY TIME, IN THE
PROTECTION OF THE COMPANY’S WORLDWIDE RIGHT, TITLE AND INTEREST IN AND TO THE
WORK AND ALL RIGHTS OF COPYRIGHT THEREIN, INCLUDING BUT NOT LIMITED TO, THE
EXECUTION OF ALL FORMAL ASSIGNMENT DOCUMENTS REQUESTED BY THE COMPANY OR ITS
NOMINEE AND THE EXECUTION OF ALL LAWFUL OATHS AND APPLICATIONS FOR REGISTRATION
OF COPYRIGHT IN THE UNITED STATES AND FOREIGN COUNTRIES.


 


SECTION 6.3                                      EMPLOYEE REPRESENTS THAT HE HAS
NOT HERETOFORE MADE ANY INVENTION OR DISCOVERY OR PREPARED ANY WORK WHICH IS THE
SUBJECT MATTER OF COPYRIGHT RELATED TO THE COMPANY’S BUSINESS WHICH HE WISHES TO
EXCLUDE FROM THE PROVISIONS OF SECTION 6.1 AND SECTION 6.2 HEREOF. AS USED IN
THIS ARTICLE VI, THE “COMPANY” SHALL INCLUDE AFFILIATES OF THE COMPANY.


 


ARTICLE VII
NON-COMPETITION


 


SECTION 7.1                                      THE RESTRICTIVE COVENANTS
CONTAINED IN THIS ARTICLE VII AND IN ARTICLE VIII HEREOF ARE SUPPORTED BY
CONSIDERATION TO EMPLOYEE HEREUNDER. AS A MATERIAL INCENTIVE FOR THE COMPANY TO
ENTER INTO THIS AGREEMENT, EMPLOYEE HEREBY AGREES THAT HE WILL NOT AT ANY TIME
DURING HIS EMPLOYMENT BY THE COMPANY AND FOR A PERIOD COMMENCING ON THE DATE OF
TERMINATION


 

--------------------------------------------------------------------------------



 


OF HIS EMPLOYMENT AND CONTINUING UNTIL THE EXPIRATION OF 24 MONTHS (THE
“NON-COMPETITION PERIOD”), DIRECTLY OR INDIRECTLY, FOR HIMSELF OR FOR OTHERS, IN
ANY STATE OF THE UNITED STATES, OR IN ANY FOREIGN COUNTRY WHERE THE COMPANY OR
ANY OF ITS AFFILIATES IS THEN CONDUCTING ANY BUSINESS:


 


(A)          ENGAGE IN ANY BUSINESS THAT IS DIRECTLY COMPETITIVE WITH ACTIVITIES
CONDUCTED BY THE COMPANY (OR ANY OF THE COMPANY’S SUBSIDIARIES OR DIVISIONS),
WHICH ACTIVITIES CONDUCTED BY THE COMPANY (OR ANY OF THE COMPANY’S SUBSIDIARIES
OR DIVISIONS) REPRESENT IN THE AGGREGATE GREATER THAN 25% OF THE COMPANY’S
PROFORMA CONSOLIDATED REVENUES IN 2001;


 


(B)         RENDER ADVICE OR SERVICES TO, OR OTHERWISE ASSIST, ANY OTHER PERSON
OR ENTITY WHO IS ENGAGED, DIRECTLY OR INDIRECTLY, IN ANY BUSINESS THAT IS
DIRECTLY COMPETITIVE WITH ACTIVITIES CONDUCTED BY THE COMPANY (OR ANY OF THE
COMPANY’S SUBSIDIARIES OR DIVISIONS), WHICH ACTIVITIES CONDUCTED BY THE COMPANY
(OR ANY OF THE COMPANY’S SUBSIDIARIES OR DIVISIONS) REPRESENT IN THE AGGREGATE
GREATER THAN 25% OF THE COMPANY’S PROFORMA CONSOLIDATED REVENUES IN 2001; OR


 


(C)          TRANSACT ANY BUSINESS IN ANY MANNER PERTAINING TO SUPPLIERS OR
CUSTOMERS OF THE COMPANY OR ANY AFFILIATE WHICH, IN ANY MANNER, WOULD HAVE, OR
IS LIKELY TO HAVE, AN ADVERSE EFFECT UPON THE COMPANY OR ANY AFFILIATE.


 

The foregoing shall not prohibit Employee’s continued participation in those
activities in which he is engaged on the date hereof and which have been
disclosed to the Company.

 

Notwithstanding the foregoing, in the event of termination of this Agreement
pursuant to Section 4.1(d), 4.1(e) or 4.2(a), the prohibitions of this
Article VII shall no longer apply at such time as Employee waives his right to
receive any further payments under Section 4.1(d), 4.1(e) or 4.2(a), as the case
may be.

 


SECTION 7.2                                      EMPLOYEE UNDERSTANDS THAT THE
FOREGOING RESTRICTIONS MAY LIMIT HIS ABILITY TO ENGAGE IN A BUSINESS SIMILAR TO
THE COMPANY’S BUSINESS IN SPECIFIC AREAS OF THE WORLD FOR THE NON-COMPETITION
PERIOD, BUT ACKNOWLEDGES THAT HE WILL RECEIVE SUFFICIENTLY HIGH REMUNERATION AND
OTHER BENEFITS FROM THE COMPANY HEREUNDER TO JUSTIFY SUCH RESTRICTION. IN
ADDITION TO ANY REMEDIES PROVIDED UNDER APPLICABLE LAW, THE COMPANY AND EMPLOYEE
AGREE THAT DURING THE PERIOD THE COMPANY IS PAYING COMPENSATION AND BENEFITS TO
EMPLOYEE PURSUANT TO ARTICLES III OR IV HEREOF, THE COMPANY’S REMEDY FOR BREACH
OF THE PROVISIONS OF THIS ARTICLE VII SHALL INCLUDE, BUT SHALL NOT BE LIMITED
TO, THE TERMINATION OF ALL COMPENSATION AND ALL BENEFITS TO EMPLOYEE OTHERWISE
PROVIDED UNDER THIS AGREEMENT.


 


SECTION 7.3                                      IT IS EXPRESSLY UNDERSTOOD AND
AGREED THAT THE COMPANY AND EMPLOYEE CONSIDER THE RESTRICTIONS CONTAINED IN
SECTION 7.1 HEREOF TO BE REASONABLE AND NECESSARY FOR THE PURPOSES OF PRESERVING
AND PROTECTING THE GOOD WILL AND PROPRIETARY INFORMATION OF THE COMPANY,
NEVERTHELESS, IF ANY OF THE AFORESAID RESTRICTIONS IS FOUND BY A COURT HAVING
JURISDICTION TO BE UNREASONABLE, OVER BROAD AS TO GEOGRAPHIC AREA OR TIME OR
OTHERWISE UNENFORCEABLE, THE PARTIES INTEND FOR THE RESTRICTIONS THEREIN SET
FORTH TO BE MODIFIED BY SUCH COURT SO AS TO BE REASONABLE AND ENFORCEABLE AND,
AS SO MODIFIED BY THE COURT, TO BE FULLY ENFORCED.


 

--------------------------------------------------------------------------------


 


ARTICLE VIII
SOLICITATION OF EMPLOYEES


 

During the term of his employment by the Company and thereafter for the
Non-Competition Period, Employee shall not, on his own behalf or on behalf of
any other person, partnership, entity, association, or corporation, hire or seek
to hire any non-clerical or non-secretarial employee of the Company or in any
other manner attempt directly or indirectly to influence, induce, or encourage
any non-clerical or non-secretarial employee of the Company to leave the
employment of the Company, nor shall he use or disclose to any person,
partnership, entity, association, or corporation any information concerning the
names, addresses or personal telephone numbers of any employees of the Company.

 


ARTICLE IX
MISCELLANEOUS


 


SECTION 9.1                                      NOTICES.  FOR PURPOSES OF THIS
AGREEMENT, NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED OR
WHEN MAILED BY UNITED STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:

 

If to the Company to:

INVESTools Inc.
5959 Corporate Drive, Suite 2000
Houston, TX 77036
Attention: Chairman of the Compensation Committee

 

 

If to Employee to:

Lee K. Barba
P.O. Box 587
Bangall, New York 12506

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 


SECTION 9.2                                      APPLICABLE LAW, JURISDICTION
AND VENUE.  THIS AGREEMENT IS ENTERED INTO UNDER, AND SHALL BE GOVERNED FOR ALL
PURPOSES BY, THE LAWS OF THE STATE OF TEXAS. ANY SUIT BY THE COMPANY TO ENFORCE
ANY RIGHT HEREUNDER OR TO OBTAIN A DECLARATION OF ANY RIGHT OR OBLIGATION
HEREUNDER MAY, AT THE SOLE OPTION OF THE COMPANY, BE BROUGHT (I) IN ANY COURT OF
COMPETENT JURISDICTION IN THE STATE OF TEXAS OR (II) IN ANY COURT OF COMPETENT
JURISDICTION WHERE JURISDICTION MAY BE HAD OVER EMPLOYEE. EMPLOYEE HEREBY
EXPRESSLY CONSENTS TO THE JURISDICTION OF THE FOREGOING COURTS FOR SUCH PURPOSES
AND TO THE APPOINTMENT OF THE SECRETARY OF STATE FOR THE STATE OF TEXAS AS HIS
AGENT FOR SERVICE OF PROCESS.


 


SECTION 9.3                                      NO WAIVER.  NO FAILURE BY
EITHER PARTY HERETO AT ANY TIME TO GIVE NOTICE OF ANY BREACH BY THE OTHER PARTY
OF, OR TO REQUIRE COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT
SHALL (I) BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS
AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME OR (II) PRECLUDE INSISTENCE UPON
STRICT COMPLIANCE IN THE FUTURE.


 

--------------------------------------------------------------------------------



 


SECTION 9.4                                      SEVERABILITY.  IF A COURT OF
COMPETENT JURISDICTION DETERMINES THAT ANY PROVISION OF THIS AGREEMENT IS
INVALID OR UNENFORCEABLE, THEN THE INVALIDITY OR UNENFORCEABILITY OF THAT
PROVISION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT, AND ALL OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


SECTION 9.5                                      COUNTERPARTS.  THIS AGREEMENT
MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE
AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME
AGREEMENT.


 


SECTION 9.6                                      WITHHOLDING OF TAXES.  THE
COMPANY MAY WITHHOLD FROM ANY BENEFITS PAYABLE UNDER THIS AGREEMENT ALL FEDERAL,
STATE, CITY OR OTHER TAXES AS MAY BE REQUIRED PURSUANT TO ANY LAW OR
GOVERNMENTAL REGULATION OR RULING.


 


SECTION 9.7                                      HEADINGS.  THE PARAGRAPH
HEADINGS HAVE BEEN INSERTED FOR PURPOSES OF CONVENIENCE AND SHALL NOT BE USED
FOR INTERPRETIVE PURPOSES.


 


SECTION 9.8                                      AFFILIATE.  AS USED IN THIS
AGREEMENT, “AFFILIATE” SHALL MEAN ANY PERSON OR ENTITY WHICH DIRECTLY OR
INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES OWNS OR CONTROLS, IS OWNED OR
CONTROLLED BY, OR IS UNDER COMMON OWNERSHIP OR CONTROL WITH, THE COMPANY.


 


SECTION 9.9                                      ASSIGNMENT.  THIS AGREEMENT,
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, ARE PERSONAL AND
NEITHER THIS AGREEMENT, NOR ANY RIGHT, BENEFIT OR OBLIGATION OF EITHER PARTY
HERETO, SHALL BE SUBJECT TO VOLUNTARY OR INVOLUNTARY ASSIGNMENT, ALIENATION OR
TRANSFER, WHETHER BY OPERATION OF LAW OR OTHERWISE, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY EXCEPT THAT VESTED RIGHTS TO PAYMENT SHALL BE SUBJECT
TO DEVISE, AND SHALL DESCEND IN ACCORDANCE WITH APPLICABLE LAWS OF INHERITANCE.


 


SECTION 9.10                                LEGAL FEES.  IF, PRIOR TO A CHANGE
OF CONTROL, EITHER PARTY INSTITUTES ANY LEGAL ACTION TO ENFORCE HIS OR ITS
RIGHTS UNDER, OR TO RECOVER DAMAGES FOR BREACH OF THIS AGREEMENT, THE COMPANY
SHALL PAY UP TO AN AGGREGATE OF $10,000 OF EMPLOYEE’S ACTUAL EXPENSES INCURRED
IN PURSUIT OR DEFENSE OF SUCH LEGAL ACTION.

 

If, following a Change of Control, either party institutes any legal action to
enforce his or its rights under, or to recover damages for breach of this
Agreement, the “prevailing party” in such action shall be entitled to recover
from the other party any actual expenses for attorney’s fees and disbursements
incurred by him or it. For these purposes, a party shall be considered a
“prevailing party” if and only if the parties agree to such characterization of
a party as a “prevailing party” or a final order of a court specifically recites
that such party is a “prevailing party.”

 


SECTION 9.11                                TERM.  THIS AGREEMENT HAS A TERM
CO-EXTENSIVE WITH THE TERM OF EMPLOYMENT AS DEFINED IN SECTION 2.1 HEREOF.
TERMINATION OF THIS AGREEMENT PURSUANT TO THE PROVISIONS OF SECTION 2.1 HEREOF
SHALL NOT AFFECT ANY RIGHT OR OBLIGATION OF EITHER PARTY HERETO WHICH IS ACCRUED
OR VESTED PRIOR TO OR UPON SUCH TERMINATION OR THE RIGHTS AND SET FORTH IN
ARTICLES IV, V, VI AND VII HEREOF.


 


SECTION 9.12                                ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES WITH REGARD TO THE SUBJECT
MATTER HEREOF, AND CONTAINS ALL THE COVENANTS, PROMISES,


 

--------------------------------------------------------------------------------



 


REPRESENTATIONS, WARRANTIES AND AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO
EMPLOYMENT OF EMPLOYEE BY THE COMPANY. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES
THAT NO REPRESENTATION, INDUCEMENT, PROMISE OR AGREEMENT, ORAL OR WRITTEN, HAS
BEEN MADE BY EITHER PARTY, OR BY ANYONE ACTING ON BEHALF OF EITHER PARTY, WHICH
IS NOT EMBODIED HEREIN, AND THAT NO AGREEMENT, STATEMENT, OR PROMISE RELATING TO
THE EMPLOYMENT OF EMPLOYEE BY THE COMPANY, WHICH IS NOT CONTAINED IN THIS
AGREEMENT, SHALL BE VALID OR BINDING. ANY MODIFICATION OF THIS AGREEMENT WILL BE
EFFECTIVE ONLY IF IT IS IN WRITING AND SIGNED BY THE PARTY TO BE CHARGED.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

 

INVESTools Inc.

 

 

 

 

 

By:

/s/ Paul A. Helbling

 

 

 

 

Name:  Paul A. Helbling

 

 

 

Title:  Chief Financial Officer

 

 

 

 

 

/s/ Lee K. Barba

 

 

Lee K. Barba

 

--------------------------------------------------------------------------------